Citation Nr: 0317696	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for diabetes with 
impotence.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had active duty during the period from October 
1959 to September 1962 and from January 1968 to October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 1999 and December 2000 rating decisions of 
the Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In the April 
1999 decision, the RO denied the veteran's claims for service 
connection for high blood pressure, a stomach condition, 
diabetes with impotence, an eye disability, hearing loss, 
dental injury from trauma, and a back disorder.  In the 
December 2000 decision, the RO denied his claim for service 
connection for tinnitus.

In a November 2001 decision, the Board granted service 
connection for dental injury from trauma.  The Board remanded 
the remaining issues to the RO for the development of 
additional evidence.  In an April 2003 rating decision, the 
RO granted service connection for a back disorder, described 
as degenerative osteoarthritis of the lumbar spine.  The RO 
developed additional evidence and returned the file to the 
Board for action on the remaining issues.

The issue of entitlement to service connection for an eye 
disorder will be addressed in an additional REMAND that 
follows the decisions on the other issues on appeal.



FINDINGS OF FACT

1.  The veteran did not have hypertension during active 
service, or during the year following either period of 
service; and hypertension is not related to a disease or 
injury during service.

2.  The veteran's current stomach disorder, diagnosed as 
GERD, did not manifest in service, but arose many years after 
service; and is not related to a disease or injury during 
service.

3.  The veteran's diabetes did not arise during active 
service or within a year after service; and is not related to 
a disease or injury during service.

4.  The veteran's impotence is due to diabetes, and is not 
related to a disease or injury during service.

5.  The veteran did not have hearing impairment during either 
of his periods of active service.

6.  Bilateral hearing loss shown on testing in 2002 is not 
linked to noise exposure or other events during service.

7.  Tinnitus first reported many years after the veteran's 
active service is not related to noise exposure or other 
events during service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service; 
nor may hypertension be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A stomach condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Diabetes with impotence was not incurred or aggravated in 
service; nor may diabetes be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.385 (2002).

5.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to all of the issues on appeal except for the 
claim for service connection for an eye disorder, VA has met 
its duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  The veteran's claims 
file contains statements from the veteran, and medical 
records from service, VA, and private sources.  In August 
2001, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  In a November 2001 remand, 
the Board directed the RO to make additional attempts to 
obtain a complete set of the veteran's service medical 
records, including all records from Malcolm Grove Hospital at 
Andrews Air Force Base in Maryland (where the veteran has 
reported having received treatment during active service in 
1968).  The RO requested these records from the Navy, the 
Naval Reserve Personnel Center, and Malcolm Grove Hospital at 
Andrews Air Force Base.  Each of these agencies responded 
that they did not have any records for the veteran.  The 
Board finds that there is no reasonable possibility that 
additional attempts would aid in obtaining further service 
medical records.

The Board's remand also directed that the veteran receive new 
VA medical examinations regarding the conditions relevant to 
the claims on appeal, and that the examining physicians 
provide opinions with regard to each relevant condition 
identified, as to whether it was as least as likely as not 
that the condition was related to the veteran's service.  The 
veteran had VA examinations in May 2002.  The reports from 
the examinations, with the exception of the eye examination, 
included the examiner's opinions regarding the likelihood of 
a connection between current conditions and service.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the April 1999 and 
December 2000 rating decisions, statements of the case (SOCs) 
dated in May 1999 and April 2001, supplemental statements of 
the case (SSOCs) dated in November 1999, January 2000, May 
2000, April 2001, and April 2003, and the Board's November 
2001 remand.  These documents together relate the law and 
regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding those claims.  In the 
November 2001 Board remand, and in letters dated in January 
2002 and April 2002, VA informed the veteran and his 
representative of the type of evidence needed to support his 
claims, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II.  High Blood Pressure

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
the case of certain chronic diseases, including hypertension, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

Examination reports and outpatient treatment records from the 
veteran's earlier period of active service show blood 
pressure readings of 124/68 in October 1959, 112/70 in 
October 1960, 118/96 in June 1962, and 108/70 in August 1962.  
On his October 1968 examination, at separation from his 1968 
period of active service, his blood pressure was 124/76.  
Reserve service examination reports show blood pressure 
readings of 112/78 in September 1969, 130/92 in September 
1974, 118/82 in June 1975, 140/98 in September 1977, 122/78 
in September 1979, and 110/72 in September 1980.

Private cardiology consultation records from September 1995 
reflect that the veteran had a history of hypertension, and 
was on medication for it.  His blood pressure was 130/80.  In 
March 1999, private physician James Alexander, M.D., wrote 
that he had been treating the veteran since 1996.  Dr. 
Alexander indicated that the veteran had a twenty-year 
history of hypertension.  VA outpatient treatment notes from 
1999 and 2000 also reflect that the veteran has hypertension.

In April 1999, the veteran wrote that he had been treated for 
high blood pressure during active service in early 1968.  In 
his August 2001 Board hearing, the veteran stated that he was 
first diagnosed with high blood pressure during his active 
service in 1968.  He reported that he was directed to control 
his blood pressure by reducing his salt intake.  He indicated 
that he was started on medication to control his blood 
pressure in the 1970s, and that he had remained on medication 
since.

On VA examination in May 2002, the veteran reported that his 
hypertension had been diagnosed in 1979 or 1980.  He reported 
that he was currently on daily medication for his 
hypertension.  On examination, there were blood pressure 
readings of 127/71, 128/70, and 127/61.  The examiner noted 
having reviewed the veteran's claims file.  The examiner 
provided an opinion that the veteran's hypertension was not 
related to activities or injuries sustained during service.

The veteran's service medical records do not show that he had 
high blood pressure during either of his periods of active 
service.  Hypertension is not documented during the year 
following his later period of active service.  There is a 
medical opinion, from the May 2002 examination, that the 
current hypertension is not related to service.  There is no 
medical evidence or opinion linking hypertension to service.  
The preponderance of the evidence is against a finding that 
the veteran's hypertension was incurred during service, and 
service connection is denied.

III.  Stomach Condition

Peptic ulcers are among the chronic diseases for which 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not show any 
complaints or findings involving the stomach or other parts 
of the digestive system.

Private medical records reflect that the veteran had 
emergency room treatment in March 1991 for severe abdominal 
pain.  He reported a history of stomach problems and hiatal 
hernia, and increased use of nonprescription stomach 
medications in the most recent two weeks.  Abdominal x-rays 
did not show any abnormalities.

VA outpatient treatment notes from 1999 and 2000 reflect that 
the veteran had gastroesophageal reflux disease (GERD), 
treated with Zantac.

In April 1999, the veteran wrote that he had developed 
stomach problems during service in 1968.  He stated that he 
had received nonprescription stomach medications from a 
service outpatient clinic.

In his August 2001 hearing, the veteran reported that he had 
stomach problems that had begun during his active service.  
He related that during service he was found to have gastritis 
and reflux, and was thought to possibly have a hiatal hernia.  
He stated that he was put on a bland diet.  He reported that 
he continued to have the same symptoms after service, and 
that VA physicians currently prescribed Zantac.

In a May 2002 VA examination, the veteran reported that he 
had GERD.  He stated that he had nausea and vomiting about 
once a week, and intermittent dull aching abdominal pain.  He 
reported that he took daily medication for his digestive 
disorder.  The examiner noted having reviewed the veteran's 
claim file.  On examination, the examiner noted mild 
tenderness in the epigastric region.  Upper gastrointestinal 
x-rays were normal.  The examiner's assessment was GERD.  The 
examiner stated the opinion that the veteran's stomach 
condition was not related to activities or injuries sustained 
in service.

The veteran currently has chronic GERD, but there is no 
medical evidence that the condition began during his active 
service.  There is no contemporaneous evidence and no medical 
evidence that the veteran had any stomach disorder during 
service.  The earliest evidence of the veteran's stomach 
problems is from many years after service.  A physician has 
expressed the opinion that the condition is not related to 
service.  The preponderance of the evidence is against a 
finding that the veteran's stomach disorder began in service.  
Service connection is denied.

IV.  Diabetes with Impotence

Diabetes mellitus is also among the chronic diseases for 
which service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical records from the veteran's active and reserve service 
do not contain evidence of diabetes.  Reports of examinations 
performed in October 1959, October 1960, August 1962, October 
1963, October 1964, September 1965, October 1966, September 
1967, October 1968, September 1969, September 1974, June 
1975, September 1977, September 1978, and September 1979 
indicate that urinalysis was negative for sugar.

Private medical records dated from 1995 forward reflect that 
the veteran was under treatment for diabetes.  In March 1999, 
the veteran's treating physician, James Alexander, M.D., 
wrote that the veteran had organic impotence that was the 
result of diabetes.  VA outpatient treatment records from 
1999 and 2000 reflect ongoing treatment for diabetes.

In April 1999, the veteran wrote that he had undergone a 
glucose tolerance test during active service in March 1968.  
He stated that the treatment recommended at that time was 
adjustment of diet.

In his August 2001 hearing, the veteran stated that he was 
diagnosed with diabetes during his period of active service 
in 1968.  He indicated that he underwent testing, including a 
glucose tolerance test.  He reported that a doctor put him on 
a regimen of losing weight, exercising, and avoiding sugar.  
He stated that he stayed on the diet after service.  He 
indicated that his diabetes got worse in the 1990s, and he 
began to have medical treatment for diabetes at that time.  
He stated that he had impotence that was caused by his 
diabetes.

On VA examination in May 2002, the veteran reported that 
diabetes was diagnosed in 1968, when a glucose tolerance test 
showed high blood sugar.  He indicated that he had begun 
taking medication for diabetes in 1991 or 1992.  He reported 
having hypoglycemic reactions, numbness in his hands and 
feet, and impotence.  The examiner noted evidence of diabetic 
neuropathy.  Testing showed high glucose.  The examiner 
reported having reviewed the veteran's claims file.  The 
examiner's diagnoses included type 2 diabetes mellitus and 
impotence.  The examiner provided the opinions that the 
veteran's diabetes was not related to his service, and did 
not happen within one year after service, and that the 
veteran's impotence was related to his diabetes.

No record of the 1968 glucose tolerance testing reported by 
the veteran has been obtained, and the facility where the 
test was performed reported that it no longer has any records 
of treatment of the veteran.  Urinalysis was performed, 
however, during both of the veteran's two periods of active 
service, in the year following the 1968 service, and several 
times over the following decade.  Each of those tests was 
negative for sugar, and there is no evidence of blood testing 
for sugar.  The earliest medical documentation of the 
veteran's diabetes is from the 1990s.  The VA examiner opined 
that the veteran's diabetes did not begin during or soon 
after his active service.  The Board finds that the 
preponderance of the evidence is against service connection 
for diabetes.  Medical findings and opinions affirm the 
veteran's contention that his impotence is due to his 
diabetes.  As his diabetes is not service connected, service 
connection for impotence is also denied.

V.  Hearing Loss

The veteran asserts that he has hearing loss as a result of 
exposure to noise during service; particularly aircraft 
engine noise while serving aboard an aircraft carrier.

Hearing loss is defined for VA purposes at 38 C.F.R. § 3.385, 
which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385 "does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.
5 Vet. App. at 160.

In medical records from the veteran's active service and 
reserve service, most of the examination reports reflect that 
no audiometric testing was done.  Only whispered voice 
testing was performed, and those tests showed hearing of 
15/15 bilaterally each time.  The audiometric testing that 
was recorded includes tests performed between the two periods 
of active service, and tests performed less than a year 
before and less than a year after the 1968 period of active 
service.  In those tests, the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz were all 
15 decibels or less.  None of the tests showed hearing that 
would be considered a disability for purposes of VA benefits.

In November 1998, the veteran wrote that his hearing was 
damaged by the noise of jet engines when he served on two 
aircraft carriers and at certain shore stations.  In April 
1999, he wrote that while he served on an aircraft carrier he 
worked near the area where aircraft were serviced, and 
earplugs provided only minimal protection from the engine 
noise.

On VA audiological evaluation in May 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
20
LEFT
10
10
15
20
25

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 52 percent in the left ear.  
The examiner commented that the speech discrimination scores 
were not consistent with the pure tone thresholds, and were 
thought to be exaggerated.

On the VA audiological evaluation in May 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
35
LEFT
30
35
35
40
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The veteran reported having noticed hearing loss since his 
service in the 1960s.  He indicated that he had exposure to 
airplane engine noise during service, and that he had not had 
significant noise exposure in the years since service.

The examiner diagnosed mild bilateral sensorineural hearing 
loss.  The examiner noted having reviewed the veteran's 
claims file.  The examiner found that audiological testing 
from the time of the veteran's first entry into active 
service in 1959 until at least September 1969 showed hearing 
"well within normal limits."  Based on a review of the 
results of audiological testing during and since service, the 
examiner opined:

[I]t is not likely that the veteran's 
hearing loss or tinnitus are due to noise 
exposure while in the service, 
particularly not from 1959 to 1969.

The hearing tests that were performed during the veteran's 
service do not show that he had hearing impairment during 
service.  The mild sensorineural hearing loss found on 
examination in 2002 rises to the level of hearing impairment 
for VA purposes, but the examining audiologist opined that it 
was not likely that it is related to noise exposure during 
the veteran's active service.  The preponderance of the 
evidence is against service connection for the current 
hearing loss.

VI.  Tinnitus

The veteran's service medical records do not contain any 
reports of tinnitus.  His claims file does not show any 
complaint or finding of tinnitus until many years after 
service.

VA outpatient treatment notes from December 2000 reflect that 
the veteran reported bilateral tinnitus.  In a January 2001 
statement, the veteran asserted that he had tinnitus as a 
result of exposure during service to noise on an aircraft 
carrier flight deck, in an office near a flight line, and as 
a result of an untreated head injury during service.

In his August 2001 hearing, the veteran stated that ringing 
in his ears began in service in 1959, when he was exposed to 
jet engine noise.  He reported that he had received earplugs, 
but sometimes had not had time to use them.  He reported that 
he continued to have a constant ringing in his ears.

In a May 2002 VA audiological examination, the veteran 
reported a history of tinnitus since service in the 1960s.  
He indicated that he had exposure to airplane engine noise 
during service, and that he had not had significant noise 
exposure in the years since service.  The examiner, having 
reviewed the veteran's claims file, concluded that it was not 
likely that the veteran's tinnitus was due to noise exposure 
during his service.

The earliest report of tinnitus is from many years after the 
veteran's service.  In light of the absence of 
contemporaneous evidence of tinnitus during service, and the 
examiner's opinion that the current tinnitus is not related 
to service, the preponderance of the evidence is against 
service connection for tinnitus.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for diabetes with impotence 
is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran contends that he has an eye disorder, with 
diminished vision, due to his diabetes, and as a result of 
injury from grit blowing into his eyes while he served on 
board an aircraft carrier.

In the November 2001 remand, the Board instructed that the 
veteran should receive new VA examinations regarding the 
conditions relevant to his claims on appeal, with the 
examination reports to include examiners' opinions as to 
whether it was as least as likely as not that each relevant 
condition was related to the veteran's service.  The veteran 
had a VA eye examination in May 2002.  The examination report 
provided a diagnosis of ametropia, but the examination report 
did not clearly indicate whether there was evidence of any 
disability residual to eye injury, and did not provide an 
opinion as to whether it was at least as likely as not that 
ametropia or other disability was related to disease or 
injury during the veteran's service.

Additional information about the nature and likely etiology 
of any current eye disorder is needed.  In addition, the 
Court has ruled that the Board has a duty under law to ensure 
that the RO complies with remand orders of the Board or the 
Court.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, 
the Board will remand the eye disability issue to the RO to 
schedule another VA examination, to include specific findings 
as to whether the veteran has any current eye disorder that 
was incurred or aggravated during active service.

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA eye examination, to determine 
the nature and likely etiology of any 
current eye disorder.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
provide clear diagnoses for each current 
eye disorder.  For each disorder, the 
examiner should express an opinion as to 
whether it is as least as likely as not 
that the disorder was incurred or 
aggravated through disease or injury 
during the veteran's active service in 
1959 to 1962 or February to October 1968.  
For any present refractive error, the 
examiner should express an opinion as to 
whether the refractive error was 
aggravated during either period of active 
service.

2.  After completion of the above 
examination, the RO should readjudicate 
the veteran's claim for service 
connection for an eye disorder.  If the 
benefit remains denied, the RO should 
issue a supplemental statement of the 
case.

If the benefit remains denied, the case should be returned to 
the Board, if otherwise in order.  The veteran has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The examination requested in this 
remand is necessary to evaluate the veteran's claim.  His 
failure to report for a scheduled examination, without good 
cause, could result in the denial of his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



